DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pool (US 2018/0146174 A1) in view of Lindner (US 2017/0322479 A1).

Concerning claim 1, Pool teaches an intrinsically safe video inspection system, a camera system comprising:
a camera assembly including a camera unit having an optical zoom and a digital zoom (fig. 1: 110; fig. 2: 208; ¶0048);
a controller structured to control one or more operable characteristics of the camera unit and to receive an output of the camera unit (fig. 1: 102; ¶0051; ¶0058); and
a conduit connecting the camera unit and the controller (fig. 1: 108; ¶¶0023-0024),
wherein the camera assembly includes a housing and at least one lighting unit (fig. 4: chassis 402 & light pipe 426), wherein the housing is structured to house the camera unit (fig. 4: chassis 402), and wherein the at least one lighting unit is mounted outside of the housing (¶0044: Pool teaches alternative lighting solutions, including remote lighting solutions). Not explicitly taught is the optical zoom being at least x30 and the digital zoom being at least x10.
Lindner teaches a high zoom imaging device for use in hazardous environments, wherein the optical zoom is capable of being at least x30 and the digital zoom is capable of being at least x10 (¶0074: optical zoom of 32:1 and digital zoom of 12:1). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the optical and digital zoom capabilities of the Pool invention to be at least x30 and x10, respectively, in order to acquire images at a magnified view for more detail (Lindner, ¶0074).

Lindner, ¶0074). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the optical and digital zoom capabilities of the Pool invention to be at least x36 and x32, respectively, in order to acquire images at a magnified view for more detail for the desired application (Lindner, ¶0042; ¶0074).

Concerning claim 3, Pool in view of Lindner further teaches the camera system of claim 1, wherein the camera unit has a resolution of at least 1080p (Pool, ¶0048).

Concerning claim 4, Pool in view of Lindner further teaches the camera system of claim 1, wherein the camera unit has a light sensitivity of at least 0.5 lux (Lindner, ¶0071).

Concerning claim 5, Pool in view of Lindner further teaches the camera device of claim 1, wherein the camera assembly includes a pan/tilt unit structured to pan and tilt the camera assembly (¶¶0043-0045).

Concerning claim 6, Pool in view of Lindner further teaches the camera device of claim 5, wherein the controller is structured to control the pan/tilt unit and the at least one lighting unit (¶¶0042-0044; ¶0058).

fig. 1: 102; ¶0020).

Concerning claim 10, Pool in view of Lindner further teaches the camera device of claim 1, wherein the housing includes a front cover, a back cover, and a body connecting the front cover and the back cover, and wherein the front cover includes a transparent member through which the camera unit can see the exterior of the housing (fig. 3: chassis 302, lens assembly 304 or fig. 4: chassis 402, lens assembly 404).

Concerning claim 18, Pool teaches a method of inspecting a fuel assembly, the method comprising:
providing a camera system comprising: a camera assembly including a camera unit having an optical zoom and a digital zoom (fig. 1: 110; fig. 2: 208; ¶0048); a controller structured to control one or more operable characteristics of the camera unit and to receive an output of the camera unit (fig. 1: 102; ¶0051; ¶0058); and a conduit connecting the camera unit and the controller (¶0074: optical zoom of 32:1 and digital zoom of 12:1);
capturing images of the fuel assembly with the camera assembly (¶0018); and
viewing or storing the captured images with the controller (¶0017);
placing the camera assembly inside the nuclear reactor in the vicinity of the fuel assembly (Pool, fig. 1: the placement of camera assembly 110); and
placing the controller outside the nuclear reactor (Pool, fig. 1: the placement of computer 102). Not explicitly taught is the fuel assembly being in a nuclear reactor and the optical zoom being at least x30 and the digital zoom being at least x10.
Lindner teaches a high zoom imaging device for use in hazardous environments (e.g., a nuclear reactor) (¶0146), wherein the optical zoom is capable of being at least x30 and the digital zoom is capable of being at least x10 (¶0074: optical zoom of 32:1 and digital zoom of 12:1). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the optical and digital zoom capabilities of the Pool invention to be at least x30 and x10, respectively, in order to acquire images at a magnified view for more detail (Lindner, ¶0074). Furthermore, the combination of Pool and Lindner teaches use of the system in a fuel assembly of a nuclear reactor.

Concerning claim 19, Pool in view of Lindner teaches the method of claim 18, further comprising:

Concerning claim 20, Pool in view of Lindner teaches the method of claim 18, further comprising:
controlling at least one of a zoom, focus, exposure, auto focus, and auto exposure of the camera assembly with the controller (Pool, ¶0051 & ¶0058).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pool (US 2018/0146174 A1) in view of Lindner (US 2017/0322479 A1), further in view of IBAK Helmut Hunger GmbH & Co (DE 202012003028 U1).

Concerning claim 7, Pool in view of Lindner teaches the camera system of claim 1.  Not explicitly taught is the camera system, wherein the camera unit is structured to output images using via a high definition digital interface (HD-SDI).
IBAK Helmut Hunger GmbH & Co (hereinafter IBAK) teaches a sewer pipe inspection device, wherein the camera unit is structured to output images using via a high definition digital interface (HD-SDI) (¶0013). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the Pool in view of Lindner invention to output images via a HD-SDI in order to generate a data stream of high definition image signals (IBAK, ¶0013). Such a modification is merely a substitution of the transmission interfaces, which generate the output stream.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pool (US 2018/0146174 A1) in view of Lindner (US 2017/0322479 A1), further in view of DeRocher (US 2008/0078599 A1).

Concerning claim 9, Pool in view of Lindner teaches the camera system of claim 1. Pool further address the problem of weight limitations (¶0043). Not explicitly taught is the camera system, wherein the camera assembly weighs less than 10 lbs.
DeRocher teaches a pipe inspection imaging system, wherein the camera assembly weights less than 10 lbs. (¶0031). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the camera assembly of the Pool, ¶0043).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pool (US 2018/0146174 A1) in view of Lindner (US 2017/0322479 A1), further in view of King et al. (US 5,838,840 A).

Concerning claim 11, Pool in view of Lindner teaches the camera system of claim 10. Not explicitly taught is the camera system, wherein the transparent member is a diopter structured for use with the camera unit.
King et al. (hereinafter King) teaches an inspection device, wherein the zoom lens has an acromatic diopter lens mounted therein (col. 3, ll. 33-35). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the Pool in view of Lindner invention to mount a diopter to the lens in order to provide close-up viewing without color distortion (col. 3, ll. 33-35).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pool (US 2018/0146174 A1) in view of Lindner (US 2017/0322479 A1), further in view of King et al. (US 5,838,840 A) and further in view of Vandame (US 2012/0092514 A1).

Concerning claim 12, Pool in view of Lindner, further in view of King teaches the camera system of claim 11. Not explicitly taught is the camera system, wherein the diopter is selected from a +0.5 diopter, a +0.75 diopter, and a +1 diopter.
0044). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the diopter of the Pool in view of Lindner, further in view of King system to be adjustable in order to correct for aberrations in the user's vision (¶0007).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pool (US 2018/0146174 A1) in view of Lindner (US 2017/0322479 A1), further in view of Acks et al. (US 5,912,934 A).

Concerning claim 13, Pool in view of Lindner teaches the camera system of claim 1. Not explicitly taught is the camera system, wherein the camera assembly is structured to operate in water depths of up to 50 feet.
Acks et al. (hereinafter Acks) teaches an underwater inspection system, wherein the camera assembly is structured to operate in water depths of up to 50 feet (col. 6, ll. 24-27). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the camera assembly of the Pool in view of Lindner system to operate in water depths up to 60 feet, as taught by Acks, in order withstand the atmospheres of pressure while submerged in water (col. 6, ll. 24-27).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pool (US 2018/0146174 A1) in view of Lindner (US 2017/0322479 A1), further in view of Churchman et al. (US 2015/0373822 A1).

Concerning claim 14, Pool in view of Lindner teaches the camera system of claim 1. Lindner further teaches the system being submerged under water (¶0081). Not explicitly taught is the camera system, wherein the camera assembly is structured to operate in water temperatures in a range of 60°F to 122°F.
Churchman et al. (hereinafter Churchman) teaches an underwater inspection system, wherein the assembly is capable of operating in water temperatures in a range of 0°C to 70°C (¶0035). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the camera assembly of the Pool in view of Lindner system to withstand water temperatures in a range of 0°C to 70°C in order for the system to remain operational in various water conditions.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pool (US 2018/0146174 A1) in view of Lindner (US 2017/0322479 A1), further in view of Kalfas (US 2013/0188036 A1).

Concerning claim 15, Pool in view of Lindner teaches the camera system of claim 1. Not explicitly taught is the camera system, wherein the camera assembly is structured to have a radiation tolerance of at least 5 x 104 rads Cobalt-60 equivalent.
Kalfas teaches a camera system for hazardous environments, wherein the camera assembly is structured to have a radiation tolerance of at least 5 x 104 rads Cobalt-60 equivalent (¶0012). camera assembly is structured to operate in water depths of up to 50 feet (col. 6, ll. 24-27). Before the effective filing date of the claimed invention, it would have been obvious to one 4 rads Cobalt-60 equivalent in order to operate without significant signal degradation in a radioactive environment (¶0012).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pool (US 2018/0146174 A1) in view of Lindner (US 2017/0322479 A1), further in view of Kawamae et al. (US 2019/0163964 A1).

Concerning claim 16, Pool in view of Lindner teaches the camera system of claim 1. Not explicitly taught is the camera system, wherein the conduit is an Ethernet cable, and wherein the controller and the camera assembly are structured to communicate using an open network video interface forum (ONVIF) protocol.
Kawamae et al. (hereinafter Kawamae) teaches an imaging system, wherein the conduit is an Ethernet cable, and wherein the controller and the camera assembly are structured to communicate using an open network video interface forum (ONVIF) protocol (¶¶0122-0123). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the Pool in view of Lindner system to use an Ethernet cable as the conduit between the controller and the camera assembly in order to communicate using an ONVIF protocol. Such a modification is merely a simple substitution of one known element for another to obtain predictable results.

Claim 17 is are rejected under 35 U.S.C. 103 as being unpatentable over Pool (US 2018/0146174 A1) in view of Lindner (US 2017/0322479 A1), further in view of Hackett et al. (US 5926210 A) and in further view of Silverman (US 2009/0256914 A1).

Concerning claim 17, Pool in view of Lindner teaches the camera system of claim 1. Not explicitly taught is the camera system, wherein the conduit is a Serial RS-485 half or full duplex cable.
Hackett et al. (hereinafter Hackett) teaches an imaging system, wherein the conduit is a Serial RS-485 half or full duplex cable (col. 7, ll. 1-17). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to substitute the conduit taught by Pool in view of Lindner with a Serial RS-485 half or full duplex cable in order to allow bi-directional communication between the cameras and computer (col. 7, ll. 8-11). Not explicitly taught by Hackett is the camera system, wherein the camera unit and the controller are structured to communicate using video system control architecture (VISCA) protocol.
Silverman teaches an in-ground camera, wherein the camera unit and the controller are structured to communicate using video system control architecture (VISCA) protocol (¶0056). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to substitute the communication protocol taught by Pool in view of Lindner, further in view of Hackett with a VISCA protocol in order to control the camera assembly (Silverman, ¶0056). Such a modification is merely a simple substitution of one known element for another to obtain predictable results.

Response to Arguments
Applicant’s arguments, see page 5 of the remarks filed 08/13/2021, concerning the objection to claim 5 have been fully considered and are persuasive.  The objection has been withdrawn.

Applicant's arguments, see pages 5-6 of the remarks filed 08/13/2021, concerning the rejection of claims 1-6, 8 and 10 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
In regard to claim 1, the Applicant argues that Pool and Linder “…do not disclose, teach, or suggest at least the element “at least one lighting unit mounted outside of the housing.”
The examiner disagrees with the applicant. It is submitted that Pool teaches alternative lighting solutions that include a remote (i.e., mounted outside of the housing) lighting solution, [0044].

Applicant's arguments, see pages 6-7 of the remarks filed 08/13/2021, concerning the rejection of claims 18 and 19 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
In regard to claim 18, the Applicant argues that Pool and Linder “…do not disclose, teach, or suggest at least the element “placing the camera assembly inside the nuclear reactor in the vicinity of the fuel assembly”.”
The examiner disagrees with the applicant. It is submitted that Pool teaches placing the camera assembly in hazardous area locations, where the potential for fire or explosion exists because of gases, dust, etc., see Abstract. The hazardous locations include fuel tanks, see [0055]. Furthermore, it should be noted that applicant's claim uses the phrase “in the vicinity”, which is not further defined in the applicant’s disclosure. Accordingly, the term is given its plain meaning. That is to say, the examiner submits that the camera assembly is placed within an explosive gas atmospheric environment, such as a fuel tank, which reads on the claim language. It should also be noted that Linder is relied upon for explicitly teaching explosive environments such as nuclear reactors.

Applicant's arguments, see pages 7-11 of the remarks filed 08/13/2021, have been fully considered but they are not persuasive for similar reasons presented in the sections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425